DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 3, 5-8, 10, 12-15, 17 and 19-21 are pending of which claims 1, 8 and 15 are in independent form.  Claims 1, 3, 5-8, 10, 12-15, 17 and 19-21 are rejected under 35 U.S.C. 103.

Response to Claim Amendments and Arguments
Applicant’s claim amendments and arguments filed on 11/18/2021 as they apply to the 35 U.S.C. 103 rejections of the claims have been fully considered.  On page 9 of the remarks Applicant’s representative appears to argue the Creekbaum reference does not disclose the newly amended independent claim limitations reciting in part, obtaining a layout configuration indicating at least… a second record type for which to present no items within the user interface object, the second record type being a second one of the plurality of object types…; identifying a subset of a plurality of sources including one or more databases, the identified subset of sources excluding a source storing database records of the second object type… Examiner has applied a new reference to address the claims as amended detailed in the rejection provided below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-8, 10, 12-15 and 17, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Arya et al. U.S. Pub. No. 2017/0371925 (hereinafter “Arya”) in view of Creekbaum et al. U.S. Pub. No. 2016/0328367 (hereinafter “Creekbaum”) in further view of Gardner U.S. Pub. No. 2008/0033999 (hereinafter “Gardner”).
Regarding independent claim 1, Arya discloses:
a database system implemented using a server system, the database system configurable to cause: displaying at a client device a graphical user interface (GUI) including a search input interface field; processing user input received via the search input interface field (Arya at paragraph [0017] discloses a front end layer comprising a user interface module in communication with a plurality of client devices configured to receive input from a client as well as presenting data to a client, Arya at paragraph [0018] discloses a data layer comprising a plurality of databases storing member profiles, company profiles and social graph information, Arya at paragraphs [0022] and [0024] discloses an application logic layer comprising plurality of server modules and a query structuring system that handles user queries.)

While Arya at paragraph [0022] discloses in part, “The application logic layer includes various application server module(s) 124, which, in conjunction with the user interface module(s) 122, generates various user interfaces with data retrieved from various data sources or data services in the data layer…” and Examiner is of the position that the various user interfaces being generated with respect to the various data retrieved from various sources relates to the type of data being retrieved from the various data sources, Arya does not explicitly disclose a layout configuration, more specifically, Arya does not disclose:
obtaining a layout configuration indicating at least; a quantity of database records of a first record type for which to present items within a user interface object, the first record type being a first one of a plurality of object types.
However, Creekbaum at paragraphs [0011]-[0012] and Figures 4A and 4B provided below teach a user interface to display data from a user selected data source and user configurable parameters.  Additionally, Creekbaum at paragraph [0040] teaches in part, “In the example of FIGS. 4a-4c, the number of search results displayed is a user-configurable parameter. When a user selects the GOOGLE search domain, a dialog box 430 appears (FIGS. 4b). The dialog box 430 includes a "Results" field 440 into which a user can specify the number of search results he/she wants to see in the visual map.”  Lastly, Creekbaum at paragraphs [0024]–[0030] teaches a user selecting a web service and obtaining a type of result from the web service selected, like the example taught in Creekbaum at paragraph [0021] of a company offering access to their CRM through a web service, Examiner is of the position that a user selecting the company as a data source would receive results of a type consistent with the company’s CRM.

    PNG
    media_image1.png
    492
    724
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    498
    728
    media_image2.png
    Greyscale

Both the Arya reference and the Creekbaum reference, in the sections cited by the Examiner, are in the field of endeavor of a user interface to retrieve query results from a plurality of sources.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the generating various user interfaces from data from various data sources or applications as disclosed in Arya with the visual interface and user-configurable parameters including the number of results returned as taught in Creekbaum to facilitate in providing user’s efficient visualization of large amounts of data (See Creekbaum at paragraph [0005]).

While Arya at paragraph [0022] discloses in part, “The application logic layer includes various application server module(s) 124, which, in conjunction with the user interface module(s) 122, generates various user interfaces with data retrieved from various data sources or data services in the data layer…” and Examiner is of the position that the various user interfaces being generated with respect to the various data retrieved from various sources relates to the type of data being retrieved from the various data sources, and Creekbaum at Figure 4B label 440, provided above teaches specifying a quantity of results to return, Arya as modified with Creekbaum does not explicitly disclose:
a second record type for which to present no items within the user interface object, the second record type being a second one of the plurality of object types; identifying a subset of a plurality of sources including one or more databases, the identified subset of sources excluding a source storing database records of the second object type.
However, Gardner at claim 18 teaches in part, “…wherein the user interface further comprises a data type selection object for enabling a user to select at least one data type from among various available types of data, a data source display component for displaying options for a user to select from among a number of data sources corresponding to a selected data type and a data source selection mechanism for enabling a user to select, for a search query, the data sources to be searched.”
Both the Arya reference and the Gardner reference, in the sections cited by the Examiner, are in the field of endeavor of a user interface to retrieve query results from a plurality of sources.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the generating various user interfaces from data from various data sources or applications as disclosed in Arya with the enabling of a user to select data types from among various available types of data and data sources corresponding to a selected data type as taught in Gardner to facilitate in greater ease of data extraction across multiple data sources (See Gardner at paragraph [0021]).

 searching the subset of sources to identify a plurality of items based, at least in part on, the user input received via the search input interface field of the GUI, the layout configuration, and a search configuration identifying one or more database record fields, at least one of the plurality of items corresponding to at least the first record type (Arya at paragraph [0016] – [0017] discloses a three tiered social networking system comprising a front end comprising a user interface configured to receive requests and return responses, an application layer as illustrated in Arya at paragraph [0022] comprising in part, a search engine for accepting user queries and a data layer, as illustrated in Arya at paragraph [0017] comprising a plurality of databases.  Arya at paragraph [0013] discloses in part, “In an example embodiment, a data structure is generated for an input query, the data structure mapping each term of the query to a corresponding category within a database [i.e., database record field], which reflects the understanding of the term. Each term of the query comes in example form of a word or phrase that is part of the query. Each category mapped to a term of the query is assigned a confidence score representing the certainty in the assignment.” Additionally, Arya at paragraph [0026] discloses searching a plurality of databases in response to a query (i.e., plurality of sources including one or more databases).  Arya at paragraph [0030] discloses an exemplary embodiment of a user input query consisting of “software engineer oracle” and making a determination that the term “software engineer” aligns with the database category of job title (i.e., database record field) but the term “oracle” is ambiguous in terms of whether the intent is to query the skill or the company.  Arya at paragraph [0033] discloses rewriting the query as follows, “(Title (software engineer" AND company (Oracle) documents [750]) OR (Title (software engineer" AND skill (Oracle) documents [250]).” Arya at paragraph [0034] discloses presenting the rewritten query to the user for clarification (i.e., search configuration identifying one or more database record fields).  Additionally, Creekbaum at Figure 4B provided above, in the bottom right corner teaches a plurality of data sources from which a user can select in their layout configuration to search from, and Gardner at claim 18 teaches searching a subset of sources corresponding to specific data types based on a user’s input.) 

generating the user interface object based, at least in part, on the layout configuration, the user interface object including one or more user-selectable options, at least one of the user- selectable options corresponding to one of the plurality of items; and displaying, at the client device, the user interface object in proximity to the search input interface field (Arya at paragraph [0049] discloses in part, “FIG. 7 is an example user interface 700 for interactively presenting the search results with category selected highlighting, according to a ranked order. Within the search results presented, terms of the search appearing in the category that was used during the search is highlighted.”  Additionally, Creekbaum at Figure 4B provided above specifies the number of results to return (i.e., based, at least in part, on the layout configuration…)

Regarding dependent claim 3, all of the particulars of claim 1 have been addressed above. Additionally, Arya as modified with Creekbaum and Gardner does disclose:
identifying the plurality of sources based, at least in part, on the layout configuration (Creekbaum at paragraphs [0011]-[0012] and Figures 4A and 4B provided below teach a user interface to display data from a user selected data source and user configurable parameters.  Additionally, Creekbaum at Figure 4B provided above illustrates selectable data sources in the bottom right corner.  Additionally, Gardner at claim 18 teaches in part, “…a data source display component for displaying options for a user to select from among a number of data sources corresponding to a selected data type and a data source selection mechanism for enabling a user to select, for a search query, the data sources to be searched.”)

Regarding dependent claim 5, all of the particulars of claim 1 have been addressed above.  Additionally, Arya as modified with Creekbaum and Gardner discloses:
the database system further configurable to cause: selecting one or more of the plurality of items based, at least in part, on the quantity, each selected item corresponding to the first record type, each selected item corresponding to a different one of the user-selectable options (Arya at paragraph [0033] discloses in part, “The amount of document retrieval is weighted by the confidence score percentage such that the number of results are multiplied by the confidence percentage. For instance, continuing from the example above, a confidence score of 75% associated with assigning company category to Oracle term is used to restrict the document search to 750 documents out of 1000, where the skill Oracle is restricted to 250 documents…”  Examiner is interpreting the above cited portion of Arya as reading on a quantity of objects corresponding to a particular object type, i.e., 750 for a company category, and 250 for a skill category.  Additionally, Arya at paragraph [0059] discloses an interactive user interface and Arya at paragraph [0034] discloses in part, “For instance, continuing with the above example, the user's initial query is "software engineer oracle." Subsequently, after a search result is returned for that initial query, the user may add in the term "company" resulting in the second query "software engineer oracle company" to clarify the ambiguity between oracle the skill or oracle the company. In response, the generated data structure is updated to incorporate a confidence score associated with oracle company to be 100% while the confidence score associated with oracle skill is updated to be 0% with the subsequent user clarification.”  Examiner is interpreting the above cited portions of Arya at a user selecting a category, or object type, resolving an ambiguity in the query, and impacting the number of results returned for each particular object type.  Additionally, Creekbaum at paragraphs [0011]-[0012] and Figures 4A and 4B provided below teach a user interface to display data from a user selected data source and user configurable parameters)

Regarding dependent claim 6, all of the particulars of claims 1 and 5 have been addressed above.  Additionally, Arya as modified with Creekbaum and Gardner discloses:
the layout configuration specifying a particular numerical value that indicates the quantity of database records for which to present items corresponding to the first record type, the particular numerical value indicating: a minimum quantity of objects of the first record type for which to present items or a maximum quantity of objects of the first record type for which to present items (Arya at paragraph [0033] discloses displaying a number of results proportional to a confidence score of a category, i.e., when the confidence score is 75%, 750 maximum results are returned for that category or object type.  Additionally, Creekbaum in Figure 4B label 440 provided above teaches specifying a number of search results to present a user.)

Regarding dependent claim 7, all of the particulars of claim 1 have been addressed above.  Additionally, Arya as modified with Creekbaum and Gardner discloses:
the layout configuration further indicating a second quantity of database records for which to present items corresponding to a second one of the object types, the user interface object including two or more sections, a first one of the sections including one or more user-selectable options that each corresponds to an item of the first record type and a second one of the sections including one or more user-selectable options that each corresponds to an item of the second object type (Arya at paragraph [0036] discloses in part, “In some implementations, the presentation module 260 is configured to present query rewriting recommendations to the user, present search results according to its ranked order, present a reason associated with why the query result is being presented (e.g., such as a shared connection), and present the search results with category selected highlighting. In some embodiments, where there are ambiguities associated with a term, the interpretation associated with retrieving a result is shown to the user.”  Additionally, Arya at paragraph [0034] discloses presenting the user with results related to oracle the company as well as results related to oracle the skill and allowing the user to select between the two categories to resolve an ambiguity.  Additionally, Creekbaum at Figure 4B in the bottom right section illustrates a plurality of selectable data sources that have a plurality of data types.)

Regarding independent claim 8, while independent claim 8, a computer program product claim, and claim 1, a system claim, are directed towards different statutory classes, they are similar in scope.  Therefore, claim 8 is rejected under the same rationale as claim 1.

Regarding dependent claim 10, all of the particulars of claim 8 have been addressed above.  Additionally, claim 10 is rejected under the same rationale as claim 3.

Regarding dependent claim 12, all of the particulars of claim 8 have been addressed above.  Additionally, claim 12 is rejected under the same rationale as claim 5.

Regarding dependent claim 13, all of the particulars of claims 8 and 12 have been addressed above.  Additionally, claim 13 is rejected under the same rationale as claim 6.

Regarding dependent claim 14, all of the particulars of claim 8 have been addressed above.  Additionally, claim 14 is rejected under the same rationale as claim 7.

Regarding independent claim 15, while independent claim 15, a method claim, and independent claim 1, a system claim, are directed towards different statutory classes, they are similar in scope.  Therefore, claim 15 is rejected under the same rationale as claim 1.

Regarding dependent claim 17, all of the particulars of claim 15 have been addressed above.  Additionally, claim 17 is rejected under the same rationale as claim 3.

Regarding dependent claim 19, all of the particulars of claim 15 have been addressed above.  Additionally, claim 19 is rejected under the same rationale as claim 5.

Regarding dependent claim 20, all of the particulars of claims 15 and 19 have been addressed above.  Additionally, claim 20 is rejected under the same rationale as claim 6.

Regarding dependent claim 21, all of the particulars of claim 1 have been addressed above.  Additionally, While Arya at paragraph [0034] discloses a user clarifying which database record field they want to be queried, Arya does not explicitly disclose excluding database record fields from a query, more specifically, Arya does not disclose:
the search configuration indicating that the identified database record fields are to be excluded by a search engine during searching the plurality of sources.
However, Gardner at claim 18 teaches in part, “…wherein the user interface further comprises a data type selection object for enabling a user to select at least one data type from among various available types of data, a data source display component for displaying options for a user to select from among a number of data sources corresponding to a selected data type and a data source selection mechanism for enabling a user to select, for a search query, the data sources to be searched.”  Examiner is of the position that the above cited section of Gardner allowing a user to select a data type from a plurality of data types and sources related to that data type they want to search allows for a user to exclude data types for which they do not wish to search.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
2008/0133570
Paragraph [0007] as it applies to a query interface and allowing a user to include a query condition comprising a database field and a value for the attribute.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G GEMIGNANI whose telephone number is (571)272-1018. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.G.G./Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154